ON MOTION TO DISMISS
COWART, Judge.
The parties, during the course of the litigation below, entered into a settlement agreement following mediation. The trial court by order approved this settlement agreement and explicitly ruled that it is binding upon all the parties, including the appellant Conrath. The trial court, however, did not in its order dismiss the lawsuit. The appellant, after unsuccessfully moving for rehearing, filed a notice of appeal directed to this non-final order. See S.L.T. Warehouse v. Webb, 304 So.2d 97 (Fla.1974). The appeal, however, is untimely and is hereby dismissed. See Wagner v. Bieley, Wagner & Associates, 263 So.2d 1 (Fla.1972); Gordon v. Barley, 383 So.2d 322 (Fla. 5th DCA1980) (motion for rehearing tolls rendition of only final orders for purposes of filing notice of appeal).
APPEAL DISMISSED.
W. SHARP and HARRIS, JJ., concur.